DETAILED ACTION

This office action is a response to the amendment filed on 1/28/2022. Claims 1-20 are pending.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant's amendment and terminal disclaimer filed on 1/28/2022 have overcome the current rejections. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims.
Claimed invention is directed to a method for facilitating fast re-learning of workload media access control (MAC) addresses for remote gateway. The method involves determining whether a backup gateway begins handling communications exchanged with workloads of an active gateway for a logical network. A control message is transferred to remote gateways in communication with the backup gateway, where the control message instructs the remote gateways to flush the MAC address that is associated with the active gateway. 
Prior art reference Thakkar discloses a managed network that implements a logical network and includes two or more gateway machines that include active and standby gateway implementations. When the master gateway is inactive, the process determines whether the backup gateway is available and sends packet to the backup gateway. However, Thakkar does not disclose the features of transferring a 
Prior art reference Timm discloses a network which includes end user hosts connected to a learning bridge which communicates to routers via an access node. ARP packets may be transmitted to the learning bridge which updates its MAC address table with the router MAC address from the ARP packet received. However, the ARP packet includes addresses of a virtual router, and the learning bridge uses the addresses of the virtual router to update its MAC address table. Timm does not disclose that MAC addresses already in the MAC address table (i.e. addresses already learned or associated) would switch their association from an active gateway to a backup gateway. 
Prior art on record does not disclose that prior to receiving the control message, the remote gateway associates first MAC address of the workloads with the active gateway, the control message instructs the remote gateway to flush the first MAC address, and the remote gateways associate the MAC address with the backup gateway.
Claims 1, 8, 15 and their dependent thereof are allowable because the closest prior art, either alone, or in combination, fails to anticipate or render obvious the above mentioned features of transferring a control message to one or more remote gateways in communication with the backup gateway, wherein, prior to receiving the control message, the one or more remote gateways associates first MAC addresses of the workloads with the active gateway, and wherein the control message instructs the remote gateways to flush the first MAC address; and wherein the remote gateways associate the first MAC addresses with the backup gateway in response to the network communications; in combination with all other limitations in the claims as defined by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAUMIT SHAH/Primary Examiner, Art Unit 2414